 

pesto: §_ | COVIAK) “Nai Qobin cHitcasenwo: OS -/7826
Alf

FOR QUARTER ENDED: 30- O

SUMMARY OF AMOUNTS DISBURSED UNDER PLAN:

1.

5.
6.

TOTAL PLAN PAYMENTS —

’ QUARTERLY FEE PAID: ft 3 $ 32S. O60 _f]- 13-20.

PLAN STATUS:

1.

2.

 

 

 

Case 08-17826 Doc 4647 Filed 11/02/20 Page 1 of 1

 

OFFICE OF THE UNITED STATES TRUSTEE
POST-CONFIRMATION. QUARTERLY REPORT

 

“@
CASH BALANCE, BEGINNING OF QUARTER

CASH RECEIPTS DURING QUARTER FROM ALL SOURCES
CASH DISBURSEMENTS DURING QUARTER, INCLUDING PLAN PAYMENTS

 

Paid During Total Paid

Plan Trustee Compensation $ : $
Pian Trustee Expense ——=- - _
Attorney Fees - Trustee @
Altomey Fees -Debioe 1 scucy __ 23 200
Other Professionals 7?

Other Administrative Expenses

TOTAL ADMINISTRATIVE EXPENSES s10 390. 12 s 33 mo Oo s-.. 0

SecurED crepiTors Hoc es } tf

PRIORITY CREDITORS TQye — $

EQUITY SECURITY HOLDERS
Attach additional sheets a3 necessary

 

 

 

 

 

 

 

 

 

 

 

“ 7 a «w

Have ail payments been made as set forth in the confirmed pan? (# no, attach explanation.)

 

 

 

 

OC] 20-20 —
Date Owne [7 Date
fea ‘Tquane d Cobain Fanasie

BO l-h?¢-S26/
jelophone Number Prirted Name

 
